Reversing.
Fred Hunt is doing business under the trade name of "Belfry Garage." On June 20, 1923, he loaned J.C. Stafford $272.60, and took a note for that sum due six months thereafter, payable to Belfry Garage, and secured *Page 238 
by mortgage. The note was not paid, and Hunt sued on the note and mortgage.
The mortgagors for defense pleaded that Hunt, while doing business as the Belfry Garage, had not filed in the clerk's office the statement required by section 199b, Kentucky Statutes. The trial court, following the case of Hunter v. Big Four Auto Co., 162 Ky. 778, 173 S.W. 120, L.R.A. 1915D, 987, sustained this defense, and dismissed the petition. Thereafter this court overruled the Hunter case, in the case of Hayes v. Providence C. B.  T. Co., 218 Ky. 128, 290 S.W. 1028. Thereupon Hunt filed this record in the office of the clerk of this court, and entered a motion for an appeal. His motion is now sustained, the appeal granted, and the judgment is reversed.